                                          Case 4:19-cv-05784-JST Document 248 Filed 02/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CELGARD, LLC,                                    Case No. 19-cv-05784-JST
                                                       Plaintiff,
                                   8
                                                                                          ORDER CONTINUING MOTION
                                                 v.                                       HEARINGS
                                   9

                                  10     SHENZHEN SENIOR TECHNOLOGY                       Re: ECF No. 93, 230
                                         MATERIAL CO. LTD. (US) RESEARCH
                                  11     INSTITUTE, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In anticipation of the Plaintiff’s potential amended complaint, ECF No. 238 at 17, the

                                  15   Court continues the hearings on Defendants’ Farasis Energy USA, Inc.’s and Farasis Energy Inc.’s

                                  16   motion to dismiss, ECF No. 230, and Plaintiff’s motions to dismiss counterclaims and strike

                                  17   affirmative defenses, ECF No. 93, to April 8, 2020 at 2:00 p.m.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 12, 2020
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
